OPINION — AG — ** STATE PROPERTY — PRIVATE USE OF FACILITY — UNIVERSITY OF OKLAHOMA ** THE BOARD OF REGENTS OF THE UNIVERSITY OF OKLAHOMA MAY ALLOW AN ORGANIZATION NOT AFFILIATED WITH THE UNIVERSITY TO USE THE FACILITIES OF THE UNIVERSITY SO LONG AS THE USE DOES 'NOT' VIOLATE ARTICLE X, SECTION 15 OF THE OKLAHOMA CONSTITUTION, IS NOT DISRUPTIVE OF THE EDUCATIONAL PURPOSE OF THE INSTITUTION, NOR IS OTHERWISE UNLAWFUL, AND SO LONG AS THE DISCRETION OF THE BOARD OF REGENTS IS EXERCISED IN A REASONABLE, RATIONAL AND NONDISCRIMINATORY MANNER. (USE OF STATE PROPERTY, NONAFFILIATED ORGANIZATION, SCHOOLS, PRIVATE ORGANIZATIONS, ROOM, SPACE, CONTROL) CITE: OPINION NO. 76-363, OPINION NO. 81-114, 70 Ohio St. 3305 [70-3305], 70 Ohio St. 3305 [70-3305](H) (JOHN E. DOUGLAS) SEE: OPINION NO. 92-542 (1992)